DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the drawings filled on 08/08/2022 have overcome the previous objections set forth.
The amendments filled to claims 10, 15, 16, & 18-19 have overcome various antecedent issues and grammatical errors, all 112 rejections previously set forth have been overcome. 
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. The applicant's argument the Fleshner and Pinto are not combinable on the basis of Fleshner allegedly disclosing a "vibratory feeder."
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner does not dispute that Fleshner discloses an auger/auger motor and further asserts that, an auger, in its broadest reasonable interpretation, is a tool with a helical bit for moving loose material (Merriam-Webster; https://www.merriam-webster.com/dictionary/auger) while vibratory motion is defined by causing an oscillation or an oscillatory movement (Merriam-Webster; https://www.merriam-webster.com/dictionary/vibratory). To assert that Fleshner discloses a "vibratory feeder" based on the inclusion of an auger alone is quite a narrow scope given the breath of the auger referenced in Fleshner (paragraphs [0018] & [0027]) and gives unjust breath to the scope of Pinto's invention. Furthermore, it is unclear as to why the auger in claim 18 is relevant to the argument as the auger motor referenced in the instant application and claim 18 does not reference vibration, oscillation, or the like nor does the originally filled specification, this would be considered new matter to the application if written into the disclosure.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the sensor-receiver system taught by Pinto eliminates the need for a vibratory feeder, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-10, 18, & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fleshner (US 20100200089 A1) in view of Pinto (US 5768327 A).
For claim 1; Fleshner teaches a drop feed line device (fig. 1 & paragraph [0018]), comprising: 
a drop body (22) comprising an electrical box (38) and a feed tube ((20) (34) (36)) defining an interior channel (paragraph [0019]); 
a first section of a circuit board (70) positioned at a first side of the feed tube (annotated fig. 5B below, purple and paragraph [0026]), the first section of the circuit board in electronic communication with electronic components within the electrical box (paragraph [0027]), the first section of the circuit board comprising at least one emitter (74);
a second section of the circuit board positioned at a second side of the feed tube (annotated fig. 5B below, orange and paragraph [0026]), the second section of the circuit board in electronic communication with the electronic components within the electrical box (paragraph [0027]), the second section of the circuit board comprising at least one receiver (76) to electronically communicate with the at least one emitter across the interior channel of the feed tube (paragraph [0027]); 

    PNG
    media_image1.png
    234
    249
    media_image1.png
    Greyscale

Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a first and second planar circuit board. However, Pinto does disclose first and second light sources and sensors therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fleshner utilizing the technique as taught by the similar device of Pinto such that the drop tubes (Fleshner (20) (22)) have a square cross-section and multiple planar circuit boards containing the sensors respectively such that they may still function by interacting with each other across the interior channel since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2143 I. (C) & 2144.04 I. Furthermore, the examiner asserts that the cylinder drop tube does not solve any particular purposes or yield any unexpected results.
For claim 4; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a drop feed line device (22) wherein the feed tube (20) of the drop body (34) (36)) further comprises a first side opening (fig. 4A-4D & 56a right & 56b top) and a second side (fig. 4A-4D & 56a left & 56b bottom) opening opposite the first side opening (paragraph [0021]); and 
wherein the first section of the circuit board is positioned proximate the first side opening and the second section of the circuit board is positioned proximate the second side opening (paragraph [0026]).
Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fleshner utilizing the technique as taught by the similar device of Pinto such that the drop tubes (Fleshner (20) (22)) have a square cross-section and multiple planar circuit boards containing the sensors respectively such that they may still function by interacting with each other across the interior channel of the drop tube since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2143 I. (C) & 2144.04 I. Furthermore, the examiner asserts that the cylinder drop tube does not solve any particular purposes nor yield any unexpected results.
For claim 5; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a drop feed line device wherein the at least one emitter communicates with the at least one receiver through the first side opening and the second side opening (paragraphs [0027] & [0028]).
For claim 7; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a drop feed line device wherein the at least one emitter comprises an infrared emitter and the at least one receiver comprises an infrared receiver (abstract & paragraphs [0007] & [0024]).
For claim 8; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a circuit board that has both emitters and receivers (figs. 5A-5C).
Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Fleshner as outlined in the rejection of claim 1 by having each circuit board contain at least one emitter and receiver such that if one circuit board should stop functioning the drop feed line system will still function as intended. See MPEP 2143 I. (C).
For claim 9; The modification of Fleshner teaches all limitations as stated above.
Fleshner teaches a plurality of emitters including a first top row of infrared emitters and a first bottom row of infrared emitters and a plurality of receivers including a second top row of infrared receivers and a second bottom row of infrared receivers (fig. 5C and abstract & paragraph [0024]).
Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Fleshner as outlined in the rejection of claim 1 by having each circuit board containing a first and second row of emitters and receivers respectively such that they are offset from each other (paragraph [0024]). See MPEP 2143 I. (C).
For claim 10; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a drop feed line device,
further comprising a feed controller positioned within the electrical box, the feed controller configured to (paragraph [0018):
determine if all of the plurality of emitters of the first planar circuit board cease to communicate with all of the plurality of receivers of the second planar circuit board (paragraphs [0026]-[0027]); and
transmit a signal to cease operation of an auger motor filling a drop feed line upon determining that all of the plurality of emitters of the first circuit board cease to communicate with all of the plurality of receivers of the second circuit board (paragraph [0027]).
For claim 18; Fleshner teaches a feed system, comprising:
a drop feed line (fig. 1 (16) (20) (22) and paragraph [0018]);
an auger motor (18) configured to transmit feed to and through the drop feed line (paragraph [0018]); and  
a drop feed line device (22) positioned in and defining at least a portion of the drop feed line (fig. 1 (22)),
the drop feed line device comprising:
a drop body comprising an electrical box (38) and a feed tube (34) (36) defining an interior channel (paragraphs [0018]-[0019]);
a circuit board (70) surrounding the feed tube (figs. 5A-5C and paragraph [0026]) in electronic communication with electronic components within the electrical box (paragraph [0027]), comprising at least one receiver (76) that communicates electronically with at least one emitter across the interior channel of the feed tube (paragraph [0026]-[0027]); and
a feed controller positioned within the electrical box (paragraph [0019]),
the feed controller configured to:
determine if the at least one emitter ceases to communicate with the at least one receiver (paragraphs [0026]-[0027]); and
transmit a signal to the auger motor to cease operation of the auger motor filling the drop feed line upon determining that the at least one emitter ceases to communicate with the at least one receiver (paragraph [0027]).  
Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a first and second planar circuit board. However, Pinto does disclose first and second light sources and sensors therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fleshner utilizing the technique as taught by the similar device of Pinto such that the drop tubes (Fleshner (20) (22)) have a square cross-section and multiple planar circuit boards containing the sensors respectively such that they may still function by interacting with each other across the interior channel since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2143 I. (C) & 2144.04 I. Furthermore, the examiner asserts that the cylinder drop tube does not solve any particular purposes or yield any unexpected results.
For claim 20; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches wherein the at least one emitter comprises an infrared emitter and the at least one receiver comprises an infrared receiver (abstract & paragraphs [0007] & [0024]).
For claim 21; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a circuit board that has both emitters and receivers (figs. 5A-5C).
Fleshner does not teach a first and second planar circuit board.
However, However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Fleshner as outlined in the rejection of claim 18 by having each circuit board contain at least one emitter and receiver such that if one circuit board should stop functioning the drop feed line system will still function as intended. See MPEP 2143 I. (C).
For claim 22; The modification of Fleshner teaches all limitations as stated above.
Fleshner teaches a plurality of emitters including a first top row of infrared emitters and a first bottom row of infrared emitters and a plurality of receivers including a second top row of infrared receivers and a second bottom row of infrared receivers (fig. 5C and abstract & paragraph [0024]).
Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Fleshner as outlined in the rejection of claim 18 by having each circuit board containing a first and second row of emitters and receivers respectively such that they are offset from each other (paragraph [0024]). See MPEP 2143 I. (C).
Claims 2-3 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fleshner in view of Pinto as applied to claim 1 above, and further in view of Platt (US 20080204229 A1).
For claim 2; The modification of Fleshner teaches all limitations as stated above.
The modification of Fleshner does not teach a protective sleeve.
However, Platt does teach housings (fig. 9(b) 92) that allow light to pass through (paragraph [0096]).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a protective sleeve, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the housings/sleeves taught by Platt to the contain the circuit board as taught in the modification of Fleshner in order to yield the predictable result of both protecting the receivers and emitters (Fleshner, paragraph [0006]) and focusing the light (Platt, paragraph [0096]).  See MPEP 2143 I. (A) & (G).
For claim 3; The modification of Fleshner teaches all limitations as stated above.
Neither Flesher nor Pinto teach protective sleeves.
However, Platt does teach sleeves that are cylindrically shaped with a generally planar face (annotated figure below, orange) and a curved portion (fig. 9(b) (98)), wherein a senor/emitter (including a circuit board) is contained within the sleeve (paragraph [0096]).
Wherein each sleeve is open at a first end (fig. 9(b) (90)) and closed at a second end (fig. 9(b) (98)) opposite the first end (fig. 9(b)), and
at least a portion of the curved portion extending into an interior (fig. 9(b) and paragraph 0096]).

    PNG
    media_image2.png
    319
    413
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the housing/sleeves taught by Platt to the contain the circuit boards as taught in the modification of Fleshner in order to yield the predictable result of both protecting the receivers and emitters (Fleshner, paragraph [0006]) and focusing the light (Platt, paragraph [0096]).  See MPEP 2143 I. (A) & (G).
For claim 19; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a drop feed line device (22) wherein the feed tube (20) of the drop body (34) (36) further comprises a first side opening (fig. 4A-4D & 56a right & 56b top) and a second side (fig. 4A-4D & 56a left & 56b bottom) opening opposite the first side opening (paragraph [0021]); and 
wherein the first section of the circuit board is positioned proximate the first side opening and the second section of the circuit board is positioned proximate the second side opening (paragraph [0026]).
Neither Flesher nor Pinto teach protective sleeves.
However, Platt does teach housings (fig. 9(b) 92) that allow light to pass through (paragraph [0096]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the housings/sleeves taught by Platt to the contain the circuit board as taught in the modification of Fleshner in order to yield the predictable result of both protecting the receivers and emitters (Fleshner, paragraph [0006]) and focusing the light (Platt, paragraph [0096]).  See MPEP 2143 I. (A) & (G).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshner in view of Pinto as applied to claim 4 above, and further in view of Platt.
For claim 6; The modification of Fleshner teaches all limitations as stated above.
Fleshner teaches a first side opening and a second side opening (fig. 4C (56a) (56b)).
Neither Flesher nor Pinto teach protective sleeves.
However, Platt does teach sleeves (fig. 9(b) 92) that allow light to pass through (paragraph [0096]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the housings/sleeves taught by Platt to the contain the circuit board as taught in the modification of Fleshner in order to yield the predictable result of both protecting the receivers and emitters (Fleshner, paragraph [0006]) and focusing the light (Platt, paragraph [0096]) ideally toward the slots (Fleshner, (56a,b)).  See MPEP 2143 I. (A) & (G). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshner in view of Pinto as applied to claim 1 above, and further in view of Ryder (WO 2012027364 A2).
For claim 11; The modification of Fleshner teaches all limitations as stated above.
The modification of Fleshner does not teach the electrical box further comprising a display.
However, Ryder does teach an electrical box that further comprises a display configured to change color to communicate a state of operation of the drop feed line device (fig. 3 (317) and page 13; lines 15-19).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the electrical box having a display however, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the display taught by Ryder to the modification of Fleshner in order to yield the predictable result of a visual indication of the status of the feeder, thus making the entire device more user friendly. See MPEP 2143 I. (A).
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fleshner in view of Pinto and Platt.
For claim 12; Fleshner teaches a drop feed line device (fig. 1 & paragraph [0018]), comprising: 
a drop body (22) comprising: 
an electrical box (38) including a first track and a second track (annotated figure below), 
the feed tube further comprising a first side opening and a second side opening opposite the first side opening (56a) wherein the first side opening proximate the first track and the second side opening proximate the second track (annotated figure below); and 
a feed tube (16) defining an interior channel (paragraph [0018]), 
a circuit board (70) in electronic communication with electronic components within the electrical box (paragraphs [0026]-[0027]), 
wherein the circuit board further comprises at least one infrared emitter (abstract & paragraphs [0007] & [0024]); and 
at least one infrared receiver to electronically communicate with the at least one infrared emitter across the interior channel of the feed tube (abstract & paragraphs [0007] & [0024]).

    PNG
    media_image3.png
    548
    655
    media_image3.png
    Greyscale

Fleshner does not teach a first and second planar circuit board or a first protective sleeve removably engaged with the first track at a first side of the feed tube and positioned at the first side opening of the feed tube and a second protective sleeve removably engaged with the second track at a second side of the feed tube and positioned at the second side opening of the feed tube.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fleshner utilizing the technique as taught by the similar device of Pinto such that the drop tubes (Fleshner (20) (22)) have a square cross-section and multiple planar circuit boards containing the sensors respectively such that they may still function by interacting with each other across the interior channel since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2143 I. (C) & 2144.04 I. Furthermore, the examiner asserts that the cylinder drop tube does not solve any particular purposes or yield any unexpected results.
The combination of Fleshner and Pinto does not teach a first protective sleeve removably engaged with the first track at a first side of the feed tube and positioned at the first side opening of the feed tube and a second protective sleeve removably engaged with the second track at a second side of the feed tube and positioned at the second side opening of the feed tube.
However, Platt does teach housings (fig. 9(b) 92) that allow light to pass through (paragraph [0096]) that are removably attached to a surface via bracket (fig. 9(b) (90)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the housings/sleeves and brackets taught by Platt to the contain and secure the circuit boards as taught in the modification of Fleshner in order to yield the predictable result of both protecting the receivers and emitters (Fleshner, paragraph [0006]) and focusing the light (Platt, paragraph [0096]).  See MPEP 2143 I. (A) & (G).
For claim 13; The modification of Fleshner teaches all limitations as stated above.
Neither Flesher nor Pinto teach protective sleeves.
However, Platt does teach sleeves that are cylindrically shaped with a generally planar face (annotated figure below, orange) and a curved portion (fig. 9(b) (98)), wherein a senor/emitter (including a circuit board) is contained within the sleeve (paragraph [0096]).
Wherein each sleeve is open at a first end (fig. 9(b) (90)) and closed at a second end (fig. 9(b) (98)) opposite the first end (fig. 9(b)), and
at least a portion of the curved portion extending into an interior (fig. 9(b) and paragraph 0096]).

    PNG
    media_image2.png
    319
    413
    media_image2.png
    Greyscale

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the housing/sleeves taught by Platt to the contain the circuit boards as taught in the modification of Fleshner in order to yield the predictable result of both protecting the receivers and emitters (Fleshner, paragraph [0006]) and focusing the light (Platt, paragraph [0096]).  See MPEP 2143 I. (A) & (G).
For claim 14; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a circuit board that has both emitters and receivers (figs. 5A-5C).
Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Fleshner as outlined in the rejection of claim 12 by having each circuit board contain at least one emitter and receiver such that if one circuit board should stop functioning the drop feed line system will still function as intended. See MPEP 2143 I. (C).
For claim 15; The modification of Fleshner teaches all limitations as stated above.
Fleshner teaches a plurality of emitters including a first top row of infrared emitters and a first bottom row of infrared emitters and a plurality of receivers including a second top row of infrared receivers and a second bottom row of infrared receivers (fig. 5C and abstract & paragraph [0024]).
Fleshner does not teach a first and second planar circuit board.
However, Pinto does teach a similar drop “tube” apparatus utilizing a square cross-section along the length of the tube (column 3; line 39) and planar light sources (24, 26) and light sensors (20,22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modification of Fleshner as outlined in the rejection of claim 12 by having each circuit board containing a first and second row of emitters and receivers respectively such that they are offset from each other (paragraph [0024]). See MPEP 2143 I. (C).
For claim 16; The modification of Fleshner teaches all limitations as stated above.
Fleshner further teaches a drop feed line device,
further comprising a feed controller positioned within the electrical box, the feed controller configured to (paragraph [0018):
determine if all of the plurality of emitters of the first planar circuit board cease to communicate with all of the plurality of receivers of the second planar circuit board (paragraphs [0026]-[0027]); and
transmit a signal to cease operation of an auger motor filling a drop feed line upon determining that all of the plurality of emitters of the first circuit board cease to communicate with all of the plurality of receivers of the second circuit board (paragraph [0027]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshner in view of Pinto as applied to claim 16 above, and further in view of Ryder (WO 2012027364 A2).
For claim 17; The modification of Fleshner teaches all limitations as stated above.
The modification of Fleshner does not teach the electrical box further comprising a display.
However, Ryder does teach an electrical box that further comprises a display configured to change color to communicate a state of operation of the drop feed line device (fig. 3 (317) and page 13; lines 15-19).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the display taught by Ryder to the modification of Fleshner in order to yield the predictable result of a visual indication of the status of the feeder, thus making the entire device more user friendly. See MPEP 2143 I. (A).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fleshner in view of Pinto as applied to claim 18 above, and further in view of Ryder (WO 2012027364 A2).
For claim 23; The modification of Fleshner teaches all limitations as stated above.
The modification of Fleshner does not teach the electrical box further comprising a display.
However, Ryder does teach an electrical box that further comprises a display configured to change color to communicate a state of operation of the drop feed line device (fig. 3 (317) and page 13; lines 15-19).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the display taught by Ryder to the modification of Fleshner in order to yield the predictable result of a visual indication of the status of the feeder, thus making the entire device more user friendly. See MPEP 2143 I. (A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642